Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7-18, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatte (5,853,689) in view of Annous et al (2017/0332674) or Hamilton (2004/0022676), optionally further in view of Pugliese et al (20170202876) and/or Burns et al (20110062086).
	Klatte discloses a method for producing chlorine dioxide by activating a mixture of zeolite crystals previously impregnated with ferric chloride, and zeolite crystals previously impregnated with sodium chlorite.  The activation can be accomplished by exposing the mixture to a moisture-containing gas (e.g., air including water vapor).  When activation is accomplished using flowing fluid, all impregnated zeolite crystals can be physically mixed together in a single bed or the gas can be caused to flow sequentially through distinct beds of subsets of the zeolite crystals (note column 3, lines 29-57).  In latter case, the gas is considered as flowing through a layered bed of zeolites.
	In the process of Klatte ‘689, the chlorine dioxide is produced when air is flowed through the zeolite beds, therefore, the amount of chlorine dioxide gas produced is controlled by the presence or absence of air flowing through the beds. 
	For the instant claims 3 and 9, the zeolite crystals as disclosed in Klatte ‘689 are considered as the claimed porous carrier.
	For the instant claim 4, Klatte ‘689 discloses that the each chlorite-impregnated crystal comprises sodium chlorite in amount in the range 2%-10% (note column 3, lines 34-36).  This range is within the claimed range.
	For the instant claims 7-8, Klatte ‘689 discloses that the sodium chlorite is used.
	For the instant claim 10, Klatte ‘689 discloses that each iron-salt impregnated crystal comprises iron salt in an amount in the range 2%-15% by weight (note column 3, lines 26-38).  This range is within the claimed range.
	For the instant claim 12, Klatte ‘689 further discloses that in other embodiments, the method for producing chlorine dioxide is by activating a mixture comprising zeolite crystals impregnated with sulfuric acid, zeolite crystals impregnated with sodium chlorate, zeolite crystals impregnated with calcium chloride, and zeolite crystals impregnated with one or more of ferric chloride or ferric sulfate (note column 3, lines 58-65).  Klatte ‘689 fairly teaches the use of sulfuric acid.
	For the instant claim 13, Klatte ‘689 teaches the use of ferric chloride, ferric sulfate (note column 3, lines 30-33).
	For the instant claim 14, Klatte ‘689 does not specifically disclose the reaction temperature, however, since there is no heating or cooling step, it would be reasonable to assume that the process of Klatte ‘689 is carried at ambient temperature, which would be within the claimed range.
	For the instant claim 8, since Klatte ‘689 discloses that a mixture of the zeolite crystals in a single bed or distinct beds of subsets of the zeolite crystals can be used (note column 3, lines 43-47), it would have been obvious to one skilled in the art to use both to obtain a predictable result.  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	For the flowing air for “a first amount of time”, ceasing the flow of air “second amount of time” and flowing air for “a third amount of time”, Klatte ‘689 discloses that the impregnated zeolite crystal mixture, which has become spent during the chlorine dioxide production method, can be regenerated (note column 11, lines 17-21).  This fairly discloses that the process of Klatte ‘689 can be carried out for a first period of time, i.e. by flowing a moisture containing fluid through the beds; after the impregnated zeolite has become spent, the process is stopped for a second period of time, i.e. by stopping the flow of the fluid, to regenerate the zeolite; after the regeneration step, starting the process again for a third period of time, i.e. by starting the flow of the fluid again.
	Alternatively, Klatte ‘689 discloses that the chlorine dioxide produced can be used to kill microorganism in the moisture-containing gas which activates the crystal mixture, and can oxidize volatile organic chemicals which contaminate the moisture-containing gas (note column 11, lines 55-59).  Thus, the moisture-containing gas is the gas to be treated and such gas must have been produced from another process.  When the gas to be treated is not available, for example when the process that produces that gas was stopped for repair or any other reasons, the flow of the gas to be treated would be ceased and when the gas to be treated is available again, the flow would be started again.  It is well known in the art that chlorine dioxide is unstable and it is commonly produced on site; thus, when there is no gas to be treated as disclosed in Klatte ‘689 or when there is no demand for chlorine dioxide, the process for producing chlorine dioxide as disclosed in Klatte ‘689 should be shut down.  Klatte ‘689 fairly teaches that overproduction of chlorine dioxide is undesirable (note column 2, line 48 to column 3, line 5).
	Optionally, Pugliese ‘876 can be applied to teach that chlorine dioxide is an unstable gas that is typically generated on demand or as needed (note paragraph [0011]).
	Also optionally, Burns ‘086 discloses that because chlorine dioxide exists only as an unstable gas it must be generated onsite and used immediately (note paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art to stop the activation of the zeolite crystals by stopping the flow of the moisture-containing fluid in the process of Klatte ‘689 when there is no demand for the chlorine dioxide gas product because chlorine dioxide is well known in the art as an unstable gas that is typically generated on demand, as suggested by Pugliese ‘876 and be used immediately, as suggested by Burns ‘086.  Any overproduced chlorine dioxide gas could not be stored because it is an unstable gas.

	The difference is Klatte ‘689 does not disclose that there are alternating layers with the number of layers is 3 (or 5) or more.
	Annous ‘674 discloses biobased chlorine dioxide releasing package label/insert containing (a) at least one layer of pectin and citric acid, (b) at least one layer of gelatin and sodium chlorite, (c) optionally at least one barrier layer containing gelatin (without sodium chlorite) between the at least one layer of pectin and citric acid and the at least one layer of gelatin and sodium chlorite, and (d) an adhesive joining said layers, wherein the package label/insert has alternating layers of the least one layer of pectin and citric acid and the at least one layer of gelatin and sodium chlorite (note paragraph [0012]).
	Annous ‘674 can be applied to teach that the temperature for reacting an acid with a chlorite to form chlorine dioxide can be at 10 or 23oC (note Figure 5).
	As shown in Figure 6, the increase of multilayer label from 3 to 5 layers without the gelatin barrier layers surprising resulted in 150% (2.5 fold) increase in total chlorine dioxide production.  Annous ‘674 further discloses that the number and composition of layers as well as surface area is used to manipulate the release rate and/or concentration of chlorine dioxide produced.  Different label designs having the same surface area but variable number of layers used to control the concentration and/or release rate of gaseous chlorine dioxide (note paragraph [0081]).  This fairly teaches that by increasing the number of layers, the total chlorine dioxide product would increase.
	For the instant claim 16, Figure 3 of Annous ‘674 shows a 3-layer structure with layers of proton-generating species on the outside, which fairly suggests that the air would contact with such layer first.
	For the instant claims 17 and 23, Annous ‘674 discloses that the number of layers can be 3-9 (note paragraph [0081]) or it would have been obvious to one skilled in the art to select an appropriate number of layers in order to control the concentration and/or release rate of gaseous chlorine dioxide.
	For the instant claims 1-2, 15, 21, 23, it would have been obvious to one of ordinary skill in the art to select an appropriate thickness for each bed of the zeolite crystals impregnated with either ferric chloride (or other acid) or sodium chlorite (or chlorate) in the combined teaching of Klatte ‘689 and Annous ‘674 in order to produce chlorine dioxide with the desired rate and concentration.  Klatte ‘689 further discloses that the rate of chlorine dioxide release (following activation) can be controlled in any of several ways, including by appropriately selecting the concentration and amount of the activating fluid, or using impregnated zeolite crystals having an appropriately selected weight ratio of one or more of the impregnating substances to zeolite (note column 5, lines 42-50).
	In Annous ‘674, the carriers for the proton-generating species (i.e. acid or acid salt) and the sodium chlorite are different than the zeolites disclosed in Klatte ‘689; however, in both processes, chlorine dioxide is produced by passing a gas (e.g. air) through layers of proton-generating species and of sodium chlorite; therefore, these processes are considered as analogous processes.
	It would have been obvious to one of ordinary skill in the art to use alternating layers of zeolites impregnated with ferric chloride (which is a proton-generating species) and layers of zeolites impregnated with sodium chlorite (which is the precursor) in the process of Klatte ‘689, as suggested by Annous ‘674, because the number of layers could be used to control the concentration and/or release rate of gaseous chlorine dioxide and because the higher number of layers would give an expected increase in total chlorine dioxide production (note Figure 6 and paragraph [0020]).
	Alternatively, Hamilton ‘676 discloses in Figure 19, an apparatus for producing chlorine dioxide comprises a third sachet, which is a cross sectional side view of apparatus 1210.  Apparatus 1210 generally includes envelope 1220, and sachets 1232, 1234 and 1236, disposed within envelope 1220. Sachets 1232, 1234 and 1236 contain reactant 1242, 1244, and 1246, respectively. This embodiment is particularly useful, for example, when it is desired to separate acid and chlorite into separate sachets and the volume of one is significantly greater than the other, e.g., the volume of acid is greater than the volume of chlorite. In this instance, one can separate the acid 1242 and 1246, into two sachets 1232, 1236 that are disposed on each side of the chlorite 1244 disposed within sachet 1234. This embodiment is preferred when using larger amounts of reactant, e.g., one could construct an apparatus similar to that depicted in FIG. 19, with 2 grams of sodium chlorite in one sachet, disposed between two sachets with 4-5 grams of citric acid in each. All other variables being equal, this embodiment is more efficient than embodiments having only two sachets when working with larger amounts of reactant. This embodiment also is easier to manufacture (note paragraph [0137]).
	It would have been obvious to one of ordinary skill in the art to use two layers of zeolite crystals impregnated with proton-generating species with a layer of zeolite crystals impregnated with sodium chlorite in the middle for the process of Klatte ‘689, as suggested by Hamilton ‘676 because the three-layer would be more efficient than the two-layer.
	For the dependent claims, see reasons as stated above.
	The combined teaching of Klatte ‘689 and either Annous ‘674 or Hamilton ‘676 would have a number of alternating layers, each layer would have a thickness; thus, whatever the number of alternating layers and the thickness of each layer in the combined teaching, they are considered as being “controlled” to obtain whatever the production rate of chlorine dioxide.  It should be noted that the required “controlling” step in the instant claim 1 does not require any rate or how the rate is controlled.

Applicant's arguments and Declaration filed May 2, 2022 have been fully considered but they are not persuasive.
The 112 rejections are withdrawn in view of Applicants’ amendments to the claims.

For the 103 rejection:
Applicants argue that in solid system, the proton generating species has to migrate to contact and react with the precursor to generate the gas (referring the Declaration, paragraph 7).   Accordingly, solid systems react more slowly than liquid systems even when the “bulk” concentrations are similar.
As stated in the above rejection, in Klatte and 689, Annous ‘674 and Hamilton ‘676, “solid systems” are used just as in Applicants’ claims.
Applicants argue that layering beds of dry particles comprising a proton-generating species and dry particles comprising a precursor adds another dimension of control (e.g. relative to a mixed system) as protons need to migrate from the proton-generating layer to the precursor layer and the rate of proton-generating species migration is a function of at least the vapor pressure of the chosen proton-generating species and the air flow rate through the bed (referring to paragraph 8 of the Declaration).
Annous 674 fairly discloses that the number of layers would affect the production rate of chlorine dioxide, e.g. by increasing the number of layers from 3 to 5, the total chlorine dioxide production is increased by 2.5 times.  Thus, the number of layers as disclosed in Annous ‘674 would give the same additional “dimension of control” as in Applicants’ claimed process.  It should be noted that Applicants’ claims do not require any air flow rate.
Applicants argue that upon entering a layer of dry particles comprising the precursor, the protons need to evenly distribute throughout the layer to provide a predictable (controlled) rate of reaction and a maximum conversion of the precursor to the gas (referring to paragraph 9 of the Declaration).  This distribution is highly dependent on the bed depth (e.g., the thickness of each layer and the overall thickness of the layered bed) and the air flow rate through the layered bed.  The thickness of each of the layers in the layered bed is a particularly important factor.
The total amount of the precursor or the proton-generating species in each layer depends not only on the thickness of the layer but also on the concentration of the precursor or the proton-generating species in the support particles.  There is no clear evidence on record to show the importance of the thickness of each layer, especially when there is no specified concentration of the precursor or the proton-generating species, no required production rate or amount of chlorine dioxide, no specified air flow rate through the layered bed.  It is noted that Applicants’ claims do not require that the protons are evenly distributed throughout the layer.
Applicants argue that dry particles can, for example, comprise a porous carrier (e.g. zeolites, clays), which can absorb protons (referring to paragraph 11 of the Declaration).  These porous carriers can restrict the distribution of protons across the bed because the proton-generating species condenses on the porous carrier and doesn’t provide any driver of the reactions.  Deeper beds (e.g. thicker layers) mean more protons deposit in the beginning of the bed layer, raising the proton concentration and increasing the rate of reaction in that portion, causing a loss of protons migrating to other portions of that layer.  This restricts the efficiency and predictability of a layered system.
Applicants’ claims, except for claims 3 and 9 that require the dry particles comprising the precursor and the dry particles comprising the proton-generating species, do not require the dry particles to be “porous”.  Even though Annous ‘674 does not provide a reason or an explanation, Annous ‘674 still fairly discloses that by increasing the number of layers, the production of chlorine dioxide would increase; thus, it would have been obvious to one of ordinary skill in the art to select an appropriate number of layers in order to obtain the desired production of chlorine dioxide.
Applicants argue that some of these issues can be overcome by higher air flow rates through the bed (paragraph 12 of the Declaration).  However, increasing the superficial velocity can also increase proton breakthrough, reduce conversion efficiency, etc.  Air flow can only be manipulated so much before it becomes detrimental.
This argument is not persuasive because Applicants’ claims do not specify any “rate” that the gas is produced at nor any required air flow rate.
Applicants argue that Applicants have found that an optimal layer thickness for the layers of dry particles comprising the proton-generating species is from 2.5 cm to 25 cm with a preferred thickness of from 2.5 cm to 10 cm (paragraph 14 of the Declaration).
It is unclear what chlorine dioxide rate or what results would be obtained by the “optimal layer thickness” as argued by Applicants.  It is also unclear if such “optimal layer thickness” should be used for all types of dry particles (porous or non-porous; zeolites or clays etc.), for all types of chlorine dioxide precursor (chlorite, chlorate, chloric acid, hypochlorous acid), for all types of proton-generating species (acetic acid, citric acid, ferric chloride, ferric sulfate, etc.), for all air flow rates, for all concentrations of the chlorine dioxide precursor and the proton-generating species in the dry particles, for all reaction temperatures, for all numbers of layers in order to achieve the set chlorine dioxide production rate.
Applicants argue that the claimed methods take advantage of the parameters of the layered bed, in particular the thickness of the layer, to produce the gas at a controlled rate (paragraph 17 of the Declaration).
There is no clear evidence on record to show that the thickness of layer is used to control the production rate of the chlorine dioxide.  As disclosed in Example 4 of Applicants’ specification, 20 lbs of ZF and ZC are used, but there is no disclosed thickness.  Without a showing of criticality or unexpected results, the claimed thicknesses are not seen as patentable differences.
Applicants argue that claim 21 is further patentable over the combination of Klatte and Annous or Hamilton, optionally further in view of Pugliese and/or Burns.  Claim 21 recites that the gas is produced at a rate of from 0.1 to 600 grams of gas per day per kilogram of precursor initially present.  
Annous ‘674 discloses that chlorine dioxide concentration range currently used for disinfection of fresh produce is 1-18 mg/L air (note paragraph [0052]).  Thus, it would have been obvious to one skilled in the art to produce sufficient amount of chlorine dioxide depending on the amount of air to be treated.  Again, since gaseous chlorine dioxide should be used immediately after being produced, it would have been obvious to one skilled in the art to produce chlorine dioxide gas at the amount needed.
Applicants argue that claim 23 recites that the total number of layers in the layered bed is 5 or more.
As stated in the above rejection, Annous ‘674 discloses that the number of layers can be 3-9 (note paragraph [0081]).  This range includes values of “5 or more”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 6, 2022